Case 1:19-cv-01249-LO-MSN Document 31 Filed 12/20/19 Page 1 of 3 PageID# 515



                IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF VIRGINIA
                            (Alexandria Division)




 JOHN DOE,                                   )
                                             )
                                             )
                Plaintiff,                   )
                                             )
                                             )
 v.                                          )        Civil Action No.: 1:19-cv-01249
                                             )
GEORGE MASON UNIVERSITY, et al.              )
                                             )
                                             )
                Defendants.                  )




      DEFENDANTS JENNIFER HAMMAT, JULIAN WILLIAMS, KEITH RENSHAW,
             ANN ARDIS, AND S. DAVID WU’S NOTICE OF HEARING



        Please be advised that on Friday, the 6th day of March 2020, at 10:00 a.m., or as soon

thereafter as the parties may be heard, counsel for Defendants Jennifer Hammat, Julian Williams,

Keith Renshaw, Ann Ardis, and S. David Wu (collectively the “Individual Defendants”) will

move the Court to hear the Individual Defendants’ Motion to Dismiss Count II-IV.
Case 1:19-cv-01249-LO-MSN Document 31 Filed 12/20/19 Page 2 of 3 PageID# 516



December 20, 2019                  RESPECTFULLY SUBMITTED



                                         /s/
                                   Eli S. Schlam, Asst. Atty. Gen.
                                   Virginia Bar Number 92987
                                   George Mason University
                                   4400 University Drive,
                                   MS 2A3
                                   Fairfax, VA 22030
                                   Phone: (703) 993-2619
                                   Fax: (703) 993-2340
                                   eschlam@gmu.edu

                                   Attorney for the Individual Defendants
Case 1:19-cv-01249-LO-MSN Document 31 Filed 12/20/19 Page 3 of 3 PageID# 517



                                 CERTIFICATE OF SERVICE

               I hereby certify that on the 20th day of December 2019, I will electronically file

the foregoing with the Clerk of the Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to counsel of record in this case.

                                                      /s/
                                               Eli S. Schlam, Asst. Atty. Gen.
                                               Virginia Bar Number 92987
                                               George Mason University
                                               4400 University Drive,
                                               MS 2A3
                                               Fairfax, VA 22030
                                               Phone: (703) 993-2619
                                               Fax: (703) 993-2340
                                               eschlam@gmu.edu
